SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT
AGREEMENT AND CONSENT

        This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND
CONSENT (this “Amendment and Consent”) is dated as of August 26, 2003 and
entered into by and among Joy Global Inc., a Delaware corporation (“Company”),
the financial institutions listed on the signature pages hereof (collectively,
the “Lenders”), Deutsche Bank Trust Company Americas, as Agent (the “Agent”),
Heller Financial, Inc. and Fleet Capital Corporation as Co-Syndication Agents
(the “Syndication Agents”), CIT Group/Business Credit as Documentation Agent
(the “Documentation Agent” and together with the Agent and the Syndication
Agents, the “Agents”) and, solely for the purposes of Section 5 hereof, the
guarantors listed on the signature pages hereof (“Guarantors”) and is made with
reference to that certain Amended and Restated Credit Agreement dated as of June
25, 2002, by and among Company, Lenders and Agents, as amended by that certain
First Amendment to Amended and Restated Credit Agreement dated as of October 31,
2002, by and among Company, Lenders and Agents (the “Credit Agreement”).
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement.


RECITALS

        WHEREAS, Company has requested that Lenders and Agents amend the Credit
Agreement to permit the restructuring of its Australian operations to achieve
certain tax benefits and to make certain other changes as more specifically
provided for herein;

        WHEREAS, Company has requested that Lenders and Agents consent to the
release of their security interests in the Capital Stock of certain of the
Australian Loan Parties in connection with such restructuring; and

        WHEREAS, Company, Lenders and Agents deem it advisable to amend the
Credit Agreement and to give their consent as hereinafter provided.

        NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:


SECTION 1. AMENDMENTS TO CREDIT AGREEMENT


1.1 AMENDMENTS TO SECTION 1: DEFINITIONS

    (a)        Certain Defined Terms. Subsection 1.1 of the Credit Agreement is
hereby amended by adding the following definitions, inserted in proper
alphabetical order:

        ” “Australian Debenture” means a debenture or other similar instrument
in a principal amount equal to the fair market value (as discounted to reflect
that the debenture may not be called for the first two years) of Harnischfeger
Australia issued by Jobic in favor of Australian Holdco in connection with the
Australian Restructuring and containing terms and conditions, including
subordination provisions subordinating payments on such Australian Debenture to
Jobic’s payments on its Intercompany Note or Intercompany Note Guaranty,
acceptable to Agent.”

        ” “Australian Holdco” means Joy Global Bermuda, a Bermuda partnership.”

        ” “Australian Restructuring” means, subject to such changes as may be
approved by Agent, (i) the creation and initial capitalization of Australian
Holdco, (ii) the contribution of all of the issued and outstanding capital stock
of Joy Australia, Jobic, Dufcorp and their respective Subsidiaries by Joy
Technologies Inc., and of Harnischfeger Australia and its Subsidiaries by HCHC,
Inc., to Australian Holdco in exchange for the issuance of all the equity
interests in Australian Holdco in proportional amounts to Joy Technologies Inc.
and HCHC, Inc., (iii) the sale by Australian Holdco of all of the issued and
outstanding capital stock of Harnischfeger Australia and its Subsidiaries to
Jobic in exchange for the Australian Debenture, and of Dufcorp and its
Subsidiaries to Jobic in exchange for the Dufcorp Note, in each case issued by
Jobic in favor of Australian Holdco, (iv) the declaration of a dividend in the
approximate amount of the Harnischfeger Australia retained earnings to Jobic,
such dividend to be payable by the issuance of a promissory note to Jobic, and
the repurchase by Harnischfeger Australia from Jobic of all but two of the
shares of its issued and outstanding capital stock, such repurchase to be
payable by the issuance of a promissory note to Jobic, and (v) the sale by
Australian Holdco of all of the issued and outstanding capital stock of Jobic to
Joy Australia in exchange for the Jobic Note issued by Joy Australia to
Australian Holdco, resulting in Australian Holdco owning all of the issued and
outstanding capital stock of Joy Australia, Joy Australia owning all of the
issued and outstanding capital stock of Jobic, and Jobic owning all of the
issued and outstanding capital stock of Harnischfeger Australia and Dufcorp.”

      ” “Dufcorp” means Dufcorp Pty Ltd.”

        ” “Dufcorp Note” means a promissory note in a principal amount equal to
the fair market value of Dufcorp issued by Jobic in favor of Australian Holdco,
on terms and conditions acceptable to Agent.”

        ” “Harnischfeger Australia” means Harnischfeger of Australia Pty. Ltd.”

        ” “Harnischfeger Notes” means the promissory notes referred to in clause
(iv) of the definition of Australian Restructuring, in an aggregate principal
amount equal to the fair market value of Harnischfeger Australia issued by
Harnischfeger Australia in favor of Jobic, on terms and conditions acceptable to
Agent.”

      ” “Jobic” means Jobic Pty Ltd.”

        ” “Jobic Note” means a promissory note in a principal amount equal to
the fair market value of Jobic issued by Joy Australia in favor of Australian
Holdco, on terms and conditions acceptable to Agent.”

        ” “Joy Australia” means Joy Manufacturing Company Pty. Ltd.”

    (b)        Asset Sale. The definition of “Asset Sale” in Subsection 1.1 of
the Credit Agreement is hereby amended by deleting the word “and” and inserting
a comma immediately before clause (d) thereof, and adding the following
immediately after clause (d) thereof: “and (e) any sale or transfer of capital
stock of any of Borrower’s Subsidiaries as part of the Australian
Restructuring”.


1.2 AMENDMENTS TO SECTION 6: BORROWER’S AFFIRMATIVE COVENANTS

(a)         Distributions by Australian Holdco. Subsection 6.9 of the Credit
Agreement is hereby amended by adding a new subsection “E” to the end thereof as
follows:


“E.         Australian Holdco. Borrower shall cause Australian Holdco to
dividend or otherwise distribute any funds received by it from any of its
Subsidiaries, whether on account of the Australian Debenture, the Dufcorp Note,
the Jobic Note, the Harnischfeger Notes or otherwise, to Borrower or any
Subsidiary Guarantor substantially concurrently with the receipt of such funds.
Australian Holdco shall only engage in the business of (i) consummating the
Australian Restructuring, and (ii) thereafter, owning or holding the Australian
Debenture, the Dufcorp Note, the Jobic Note, the Harnischfeger Notes (if
assigned to it by Jobic) and the capital stock of Joy Australia, and shall not
otherwise own any assets or be subject to any liabilities.”



1.3 AMENDMENTS TO SECTION 7: BORROWER’S NEGATIVE COVENANTS

    (a)        Indebtedness. Subsection 7.1(iv) of the Credit Agreement is
hereby amended by (1) deleting the word “and” appearing immediately before
clause (F), and (2) adding the following immediately before the proviso at the
end thereof: “; and (G) in connection with the Australian Restructuring, Jobic
may become and remain liable with respect to the Australian Debenture and the
Dufcorp Note, Joy Australia may become and remain liable with respect to the
Jobic Note, and Harnischfeger Australia may become and remain liable with
respect to the Harnischfeger Notes;."

    (b)        Liens and Related Matters. Subsection 7.2D of the Credit
Agreement is hereby amended by deleting the parenthetical therein and
substituting the following therefore: “(except Borrower’s South African
Subsidiaries with respect to the Indebtedness permitted pursuant to subsection
7.1(ix), and except with respect to the Australian Debenture issued in
connection with the Australian Restructuring)."

    (c)        Investments; Acquisitions. Subsection 7.3(ii) of the Credit
Agreement is hereby amended by (1) deleting the parenthetical therein and (2)
adding the following to the end thereof: “and Borrower and its Subsidiaries,
including Australian Holdco, Joy Australia, Jobic, Dufcorp, Harnischfeger
Australia and their respective Subsidiaries, may complete the Australian
Restructuring as described in the definition thereof or on such other terms and
conditions as are acceptable to Agent;"

    (d)        Restrictions on Fundamental Changes; Asset Sales. Subsection
7.7(i) of the Credit Agreement is hereby amended by (1) deleting both
parentheticals therein and (2) adding the following at the end thereof: “and the
Australian Restructuring may be completed as described in the definition thereof
or on such other terms and conditions as are acceptable to Agent;".

    (e)        Deposit Accounts. Subsection 7.17 of the Credit Agreement is
hereby amended by adding the following sentence at the end thereof:
“Notwithstanding the foregoing, Borrower may maintain its accounts with Marshall
& Ilsley Bank, Milwaukee, Wisconsin, and JPMorgan Chase Bank, New York, New
York, as in effect on August 26, 2003, without granting Agent a perfected
security interest in such accounts.”


SECTION 2. CONSENT TO RELEASE OF PLEDGED SHARES

        Notwithstanding any provision in the Loan Documents to the contrary,
Requisite Lenders hereby consent to the release of the Lien granted by certain
Subsidiary Guarantors in favor of Agent on the Capital Stock of Joy Australia,
Jobic, Dufcorp and Harnischfeger Australia in connection with the completion of
the Australian Restructuring, on the following terms and subject to satisfaction
of each of the following conditions:

    (a)        Company shall cause Joy Technologies Inc. and HCHC, Inc. to
comply with the provisions of Subsection 6.9 of the Credit Agreement with
respect to creating in favor of Agent a valid and perfected security interest in
66% of the equity interests of Australian Holdco and shall cause Joy Australia
to pledge 100% of the capital stock of Jobic and Jobic to pledge 100% of the
capital stock of Harnischfeger Australia and 100% of the capital stock of
Dufcorp to secure their respective obligations under the applicable Intercompany
Note or Intercompany Note Guaranty, as the case may be.

    (b)        Agent shall have received such documents, agreements or
information related to the Australian Restructuring as it may reasonably
request.

    (c)        Upon consummation of the Australian Restructuring, Company shall
deliver to Agent an Officer’s Certificate stating that the Australian
Restructuring has been consummated in compliance with this Amendment and
Consent.


SECTION 3. CONDITIONS TO EFFECTIVENESS

        Sections 1 and 2 of this Amendment and Consent shall become effective as
of the date hereof, upon the prior or concurrent satisfaction of all of the
following conditions precedent (the date of the satisfaction of such conditions
being referred to herein as the “Second Amendment Effective Date”):

    (a)        Company’s Deliveries. Company shall deliver to Lenders the
following, each, unless otherwise noted, dated the Second Amendment Effective
Date:

    1.        Signature and incumbency certificates of the officers executing
this Amendment and Consent; and

    2.        This Amendment and Consent executed by Company and Guarantors (the
“Loan Parties”).

    (b)        Execution by Lenders. Requisite Lenders shall have executed this
Amendment and Consent.

    (c)        Corporate Proceedings. All corporate and other proceedings taken
or to be taken in connection with this Amendment and Consent and all documents
incidental thereto not previously found acceptable by Agent, acting on behalf of
Lenders, and its counsel shall be satisfactory in form and substance to Agent
and such counsel, and Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Agent may
reasonably request.


SECTION 4. REPRESENTATIONS AND WARRANTIES

        In order to induce Lenders to enter into this Amendment and Consent and
to amend the Credit Agreement in the manner provided herein, Company represents
and warrants to each Lender that the following statements are true, correct and
complete:

    (a)        Corporate Power and Authority. Each Loan Party has all requisite
corporate power and authority to enter into this Amendment and Consent, Company
has all requisite corporate power and authority to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
amended by this Amendment and Consent (the “Amended Agreement”).

    (b)        Authorization of Agreements. The execution and delivery of this
Amendment and Consent and the performance of the Amended Agreement have been
duly authorized by all necessary corporate action on the part of each Loan Party
party thereto.

    (c)        No Conflict. The execution and delivery by each Loan Party of
this Amendment and Consent and the performance by Company of the Amended
Agreement do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to Company or any of its
Subsidiaries, the Certificate or Articles of Incorporation or Bylaws of Company
or any of its Subsidiaries or any order, judgment or decree of any court or
other agency of government binding on Company or any of its Subsidiaries,
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of Company or
any of its Subsidiaries, (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Company or any of its
Subsidiaries (other than any Liens created under any of the Loan Documents in
favor of Administrative Agent on behalf of Lenders), or (iv) require any
approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of Company or any of its Subsidiaries.

    (d)        Governmental Consents. The execution and delivery by each Loan
Party of this Amendment and Consent and the performance by Company of the
Amended Agreement do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any federal, state or
other governmental authority or regulatory body.

    (e)        Binding Obligation. This Amendment and Consent has been duly
executed and delivered by each Loan Party, the Amended Agreement has been duly
executed and delivered by Company and each of this Amendment and Consent and the
Amended Agreement are the legally valid and binding obligations of each Loan
Party party thereto, enforceable against such Loan Party in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

    (f)        Incorporation of Representations and Warranties From Credit
Agreement. The representations and warranties contained in Section 5 of the
Credit Agreement are incorporated herein by this reference and are and will be
true, correct and complete in all material respects on and as of the Second
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date.

    (g)        Absence of Default. After giving effect to this Amendment and
Consent, no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment and Consent that
would constitute an Event of Default or a Potential Event of Default.


SECTION 5. ACKNOWLEDGEMENT AND CONSENT OF GUARANTORS

        Each of Company and each Guarantor is a party to certain Collateral
Documents and in the case of the Guarantors the Guaranties, in each case as
amended through the Second Amendment Effective Date. Company and Guarantors are
collectively referred to herein as the “Credit Support Parties,” and such
Collateral Documents and Guaranties are collectively referred to herein as the
“Credit Support Documents.”

        Each Credit Support Party hereby acknowledges that it has reviewed the
terms and provisions of the Credit Agreement and this Amendment and Consent and
consents to the amendment of the Credit Agreement effected pursuant to this
Amendment and Consent. Each Credit Support Party hereby confirms that each
Credit Support Document to which it is a party or otherwise bound and, except as
otherwise expressly provided in this Amendment and Consent, all Collateral
encumbered thereby will continue to guaranty or secure, as the case may be, to
the fullest extent possible the payment and performance of all “Obligations,”
“Guarantied Obligations” and “Secured Obligations,” as the case may be (in each
case as such terms are defined in the applicable Credit Support Document),
including without limitation the payment and performance of all such
“Obligations,” “Guarantied Obligations” or “Secured Obligations,” as the case
may be, in respect of the Obligations of Company now or hereafter existing under
or in respect of the Amended Agreement and the Notes defined therein.

        Each Credit Support Party acknowledges and agrees that any of the Credit
Support Documents to which it is a party or by which it is otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment and Consent. Each Credit Support
Party represents and warrants that all representations and warranties contained
in the Amended Agreement and the Credit Support Documents to which it is a party
or otherwise bound are true, correct and complete in all material respects on
and as of the Second Amendment Effective Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

        Each Credit Support Party (other than Company) acknowledges and agrees
that (i) notwithstanding the conditions to effectiveness set forth in this
Amendment and Consent, such Credit Support Party is not required by the terms of
the Credit Agreement or any other Loan Document to consent to the amendments to
the Credit Agreement effected pursuant to this Amendment and Consent and
(ii) nothing in the Credit Agreement, this Amendment and Consent or any other
Loan Document shall be deemed to require the consent of such Credit Support
Party to any future amendments to the Credit Agreement.


SECTION 6. MISCELLANEOUS

(a)         Reference to and Effect on the Credit Agreement and the Other Loan
Documents.


1.         On and after the Second Amendment Effective Date, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement,” “thereunder,” “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Amended Agreement.


2.         Except as specifically amended by this Amendment and Consent, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.


3.         The execution, delivery and performance of this Amendment and Consent
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of
Administrative Agent or any Lender under, the Credit Agreement or any of the
other Loan Documents.


(b)         Fees and Expenses. All costs, fees and expenses as described in
subsection 10.2 of the Credit Agreement with respect to this Amendment and
Consent shall be for the account of Company.


(c)         Headings. Section and subsection headings in this Amendment and
Consent are included herein for convenience of reference only and shall not
constitute a part of this Amendment and Consent for any other purpose or be
given any substantive effect.


(d)         Applicable Law. THIS AMENDMENT AND CONSENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.


(e)         Counterparts. This Amendment and Consent may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.


[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Consent to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first written above.

COMPANY:
JOY GLOBAL, INC., a Delaware corporation

By:_________________________ Title: Secretary and Associate General Counsel


GUARANTORS:

AMERICAN ALLOY CORPORATION BENEFIT, INC.
HARNISCHFEGER CORPORATION
JOY TECHNOLOGIES INC.
THE HORSBURGH & SCOTT CO.
HARNISCHFEGER WORLD SERVICES
CORPORATION
SOUTH SHORE CORPORATION
SOUTH SHORE DEVELOPMENT, LLC


By:_________________________
Title: Secretary


HARNISCHFEGER TECHNOLOGIES, INC.
HCHC UK HOLDINGS, INC.
HCHC, INC.
JOY MM DELAWARE, INC.
JTI UK HOLDINGS, INC.
DOBSON PARK INDUSTRIES, INC.
HIHC, INC.


By:_________________________
Title:______________________


LENDERS:

DEUTSCHE BANK TRUST COMPANY AMERICAS, individually and as Agent


By:_________________________
Title:______________________
